                IN THE UNITED STATES DISTRICT COURT FOR
                THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:19 CV 283

JACQUALYN LANIER and                    )
JIMMY MASSEY                            )
                                        )
                Plaintiffs,             )
                                        )                 ORDER
v.                                      )
                                        )
PUBLIX SUPER MARKETS,                           )
INC. and PUBLIX NORTH                   )
CAROLINA, LP,                           )
                                        )
            Defendants.                 )
_______________________________         )

          This matter is before the Court on Plaintiffs’ Motion for Reconsideration

to Allow Court Appointed Defender (the “Motion for Reconsideration,” Doc. 20)

and Plaintiffs’ letter regarding the Pro Se Settlement Assistance Program filed

on January 22, 2020 (the “Letter,” Doc. 21).

     I.      Motion for Reconsideration

          Plaintiffs previously requested that a “public defender” be appointed for

them. On January 8, 2020, the Court conducted a status conference as well as

a hearing on Plaintiffs’ request. See Docs. 16 & 17.

          The Court denied Plaintiffs’ motion and explained that litigants in civil

cases do not have a constitutional right to counsel and that appointments in




                                            1
civil cases are made “only in exceptional circumstances,” which the Court did

not find to be present here. Doc. 17.

         Courts allow motions for reconsideration only in limited circumstances.

See Hinton v. Henderson 3:10cv505, 2011 WL 2142799, at * 1 (W.D.N.C. May

31, 2011). “The purpose of a motion to reconsider is to present the Court with

newly discovered evidence or to correct manifest errors of law in a prior order.”

Id. (citing Directv, Inc. v. Hart, 366 F.Supp.2d 315, 317 (E.D.N.C. 2004)). Such

motions are not appropriate where the movant “merely asks the court ‘to

rethink what the Court has already thought through – rightly or wrongly.’”

Directv, Inc. 366 F.Supp.2d at 317.

         In support of Plaintiffs’ Motion for Reconsideration, Plaintiffs assert that

Ms. Lanier is 100% disabled based on a rare diagnosis of Pudendal Neuralgia.

Doc. 20, p. 1. While the Court is cognizant of Ms. Lanier’s claims, Plaintiffs

made similar arguments in support of their previous request and otherwise

have not demonstrated why the Court’s previous ruling should be revisited.

See Doc. 16, p. 1 (“Proper representation in this case is desperately needed;

consideration due to the ongoing Catastrophic nature of this case.”).

         Accordingly, Plaintiffs’ Motion for Reconsideration will be denied.

   II.      Pro Se Settlement Assistance Program

         Plaintiffs’ Letter states that Plaintiffs believe they are not eligible to

participate in this District’s pro se settlement assistance program (“Program”)

                                           2
because “Jacqualyn Lanier is currently in an actively pending Social Security

Disability Cessation Case.” Doc. 21, p. 1. However, the fact that Ms. Lanier

may have a separate pending social security matter does not preclude

participation in the Program with respect to this case, which is a personal

injury claim and not an appeal of the denial of an application for social security

benefits.

      As Plaintiffs apparently misunderstood the coverage of the Program,

they will be allowed a brief extension of time within which to consider opting

into the Program. Further action with respect to the entry of a Pretrial Order

and Case Management Plan will be deferred during this time. No additional

extensions of the opt in period will be allowed, however, absent compelling

circumstances.

      IT IS THEREFORE ORDERED THAT:

      1. Plaintiffs’ Motion for Reconsideration to Allow Court Appointed

            Public Defender (Doc. 20) is DENIED.

      2. Plaintiffs shall have to and including February 5, 2020 within which

            to decide whether to participate in the Program and to return the

            completed form to the Clerk of Court in Asheville.

                                             Signed: January 27, 2020




                                         3
